Final Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 3/30/22. The amendments to independent claim 7 necessitated the new ground of rejection as set forth in this office action. Accordingly this action has been made final.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/30/22 was filed after the mailing date of the Non-Final rejection on 11/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All the WIPO and NPL reference cited therein have been considered by the examiner.

Specification- Nucleic acid sequence compliant
3.	The previous objection to the specification has been withdrawn in view of Nucleic acid sequences present in pages 33-38 and 44-54 have been identified by SEQ ID NOS. The amendments to the specification have been reviewed and entered. No new matter has been introduced by the amendments.




Claim status
4.	In the claim listing of 03/30/2022 claims 7-13 and 15-16 are pending in this application. Claims 7-13 and 15-16 are amended. Claims 1-6, 14 and 17-21 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 14).

Withdrawn Objections and Rejections
5.	The previous objections to claims 2-19 have been withdrawn in view of amendments to claims 7-13 and 15-16 and cancellation of claims 1-6 and 14 (Remarks, pg. 14).
6.	The previous rejection of claims 1-19 under 35 USC 112(b) has been withdrawn in view of amendments to claims 7-13 and 15-16 and cancellation of claims 1-6 and 14 (Remarks, pgs. 14 and 15).
7.	The examiner acknowledges the comments made by the applicant (Remarks, pgs. 15 and 16).
	However, upon further consideration claims 7-13 and 15-16 are rejected under 35 USC 112(b) for the reasons discussed below.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 7-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 7 recites the limitation "the presence" in line 2 and “the following” in lines 3 and 6 and “the interaction” in last line.  There is insufficient antecedent basis for “the” presence or “the” following limitation in the claim. Applicant is suggested to delete the term “the” or provide proper antecedent basis
11.	Claim 7 is also rejected over the recitation of “chromosome interaction is selected from an interaction defined by any of the probes” because it is unclear as to how a “probe sequence” can define an chromosome interaction.
12.	Claims 8-13 and 15-16 are indefinite because they are dependent from claim 7 and include all of its limitations.
13.	Claim 10 recites the limitation “the ligation site” in line 5. There is insufficient antecedent basis for “the” ligation site in said claim or in claims 1 and 8. Applicant is suggested to delete the term “the” or provide proper antecedent basis.
14.	Claim 11 and 12 are indefinite because they are dependent from claim 10 and include all of its limitations.
15.	Claim 16 recites the limitation “the ligation site” in line 7. There is insufficient antecedent basis for “the” ligation site in said claim or in claim 8. Applicant is suggested to delete the term “the” or provide proper antecedent basis.

Claim Objections
16.	Claim 8 is objected to because of the following informalities:  Claim 8 is objected over the recitation of “a method” in line 2 because it does not provide proper support for  the recitation of “The method” in line 1.  Appropriate correction is required.

Note to the Applicant
17.	 Claimed SEQ ID NOS of claim 7 if recited with claim language “consisting of” are novel over the arts of the record. Applicant is suggested to contact the examiner to discuss claim amendments to place the pending claims for better condition for the allowance.

Pertinent Arts
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Belton et al (Cold Spring Harb Protoc; doi: 10.1101/pdb.prot085191) teach a chromosome conformation capture carbon copy (5C) is a high-throughput method for detecting ligation products of interest in a chromosome conformation capture (3C) library. 5C uses ligation mediated amplification (LMA) to generate carbon copies of 3C ligation product junctions using single stranded oligonucleotide probes. This procedure produces a 5C library of short DNA molecules which represent the interactions between the corresponding restriction fragments. The 5C library can be amplified using universal primers containing the Illumina paired-end adaptor sequences for subsequent high-throughput sequencing (Abstract)
	Fang et al (Cell Research, 2016, 26:1345-1348, published on line 11/25/2016) Cell Research (2016) 26:1345-1348) teaches Proximity Ligation-Assisted ChIP-seq (PLAC-seq), in which proximity ligation is conducted in nuclei prior to chromatin
shearing and immunoprecipitation (Figure 1A, Supplementary information, Figure S1A and Data S1) and further teaches by switching the order of proximity ligation and chromatin shearing steps, PLAC-seq greatly improves the efficiency and accuracy over chromatin interaction analysis by paired-end tag sequencing (ChIA-PET) in detection of long-range chromatin interactions in mammalian cells.

Conclusion
19.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634